20-50805-rbk Doc#116 Filed 04/12/21 Entered 04/12/21 11:40:57 Main Document Pg 1 of 2




  The relief described hereinbelow is SO ORDERED.

  Signed April 12, 2021.


                                                     __________________________________
                                                                  Ronald B. King
                                                       Chief United States Bankruptcy Judge




                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION

          IN RE:                                     §       CHAPTER 11
                                                     §
          KRISJENN RANCH, LLC, et al                 §       CASE NO. 20-50805-rbk
                                                     §
                                                     §
                  DEBTOR                             §       (Jointly Administered)

       ORDER GRANTING DEBTORS’ FOURTH JOINT EXPEDITED MOTION TO
                 EXTEND DEBTORS’ EXCLUSIVITY PERIOD

           This matter came before the Court on KrisJenn Ranch, LLC, KrisJenn Ranch, LLC Series

    Pipeline ROW, and KrisJenn Ranch, LLC Series Uvalde Ranch’s (the “Debtors”), Fourth Joint

    Motion to Extend Debtors’ Exclusivity Period (the “Motion”)

          The Court finding that it is more likely than not that the Court will Confirm a Plan of

  Reorganization in Debtors’ Cases in a reasonable period of time and that Debtors’ Motion is well

  taken and, it is therefore,

          ORDERED, ADJUDGED AND DECREED that the period set forth in 11 U.S.C. § 1121

  (d) is extended as follows:
20-50805-rbk Doc#116 Filed 04/12/21 Entered 04/12/21 11:40:57 Main Document Pg 2 of 2




         The Debtors shall have the exclusive right to file a disclosure statement and plan of

  reorganization up to and including July 12, 2021;

         The Debtors shall have the exclusive right to solicit and confirm their plans of

  reorganization up to and including October 12, 2021.

                                                      ###

  Submitted By:


  THE SMEBERG LAW FIRM, PLLC

  By: /s/ Ronald J. Smeberg
  RONALD J. SMEBERG
  State Bar No. 24033967
  4 Imperial Oaks
  San Antonio, Texas 78248
  210-695-6684 (Tel)
  210-598-7357 (Fax)
  ron@smeberg.com
  ATTORNEY FOR DEBTORS
